Opinion of the Court by
Chief Justice Barker.
—-Affirming*.
This case comes to us on the motion of the defendants to dissolve the injunction granted by the court below. The plaintiff, who is the father of the defendants, instituted this action for the purpose of having canceled a conveyance by him of a tract of land and the timber thereon, described in the petition. The right to have the deed canceled is based *138upon the alleged fraud and overreaching of the plaintiff by his sons, the defendants. The injunction was obtained for the purpose of restraining the der fendants from cutting the timber off of the land pendente lite.
Without going into the merits of the case at all, we have reached the conclusion that justice will be best subserved by allowing the injunction to remain in force until the case can be tried out on its merits; and for this reason the motion to dissolve the injunction is overruled.